PER CURIAM.
Tavon Dixon seeks to appeal the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) action. In the briefing order, Dixon was warned that this court would not consider issues not specifically raised in his informal brief. See 4th Cir. R. 34(b). Nonetheless, Dixon failed to *611raise any challenges to the district court’s order in his informal brief and thus has failed to preserve any issues for our review. Accordingly, we are constrained to affirm on the reasoning of the district court. See Dixon v. Baltimore City Police Dep't, No. CA-03-1984-AW (D.Md. Oct. 14, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED